            Case 2:19-cv-00479-KJM-DMC Document 54 Filed 02/26/21 Page 1 of 1


1 McGREGOR W. SCOTT
  United States Attorney
2 KELLI L. TAYLOR
  Assistant United States Attorney
3 501 I Street, Suite 10-100
  Sacramento, CA 95814
4 Telephone: (916) 554-2700
  Facsimile: (916) 554-2900
5

6    Attorneys for United States
7

8                                  IN THE UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   ELIZABETH HYLTON, an individual,                      CASE NO. 2:19-CV-00479-KJM-DMC
12                                  Plaintiff,             ORDER FOR MEDICAL EXAMINATIONS PER
                                                           FEDERAL RULE OF CIVIL PROCEDURE 35
13                            v.
14   UNITED STATES OF AMERICA,
15                                  Defendant.
16

17           Based on the parties’ stipulation and good cause appearing,

18           IT IS HEREBY ORDERED that Plaintiff Elizabeth Hylton shall submit to a Medical Examination by

19   Neurosurgeon Bruce McCormack, M.D. on October 8, 2021, starting at 10:00 a.m., or another time agreed

20   to by counsel, followed by an exam by Physiatrist, Michael Hembd, M.D. approximately ninety minutes
21   later at a location to be determined in Reno, NV. The examination, including the history taking portion,
22   may be video recorded at the United States’ expense and the United States will instruct the videographer to

23   provide copies within ten days to both the United States and Plaintiff’s counsel. Counsel can send a

24   representative from their office to attend the history taking and physical examinations via zoom, if desired.

25   IT IS SO ORDERED.

26   Dated: February 26, 2021
                                                           ____________________________________
27                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
28

     [Proposed] Order for Medical Examination               1
30   Hylton v. United States, 2:19-cv-479 KJM DMC
